Citation Nr: 0215946	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  94-24 938A	)	DATE           
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of dysthymic disorder, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from January 1991 to December 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

During the appeal process, the veteran changed his address 
and the RO in Oakland, California, has assumed jurisdiction 
of the veteran's claim.  

This matter has previously been before the Board.  In October 
1997, the Board denied an evaluation in excess of 30 percent 
for dysthymic disorder. 

The Secretary and the veteran (the parties) filed a joint 
motion for remand.  The parties concurred that as a result of 
additional evidence, which was in the constructive possession 
of VA but not associated with the claims file at the time of 
the October 1997 Board decision, the veteran's claims must be 
remanded for further development, citing to Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

In July 1998, the Court vacated the Board's October 1997 
decision.  The case was returned to the Board for further 
appellate review consistent with the Order.

In December 1998, the Board remanded the matter to the RO for 
further development.  That development having been completed, 
the case has been returned to the Board.  


FINDINGS OF FACT

1.  Dysthymic disorder is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and reduced reliability.  There has been 
no significant change during the appeal.

2.  Dysthymic disorder is manifested by no more than definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, as manifested in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  


CONCLUSION OF LAW

Dysthymic disorder is no more than 30 percent disabling.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.7, Diagnostic Code 9433 (2001), 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in September 1993, the veteran complained 
of depressive symptoms, to include feeling dejected and sad 
and having no special interest in anything.  He stated that 
it had been a long time since he had felt elated.  He stated 
that he had a number of interests that gave him a good deal 
of enjoyment, including playing music, such as drums, guitar, 
and keyboard.  Other interests were noted to include drawing 
and sculpting.  He reported that he currently did nothing for 
amusement.  He stated that after work he turned on the 
television but did not actually watch it, stating that it 
just made noise.  He described a feeling that time seemed to 
slip through his fingers.  He reported that he could sit for 
hours at a time without moving, and did not know what he 
thought about at such times.  He stated that he lived with 
his parents, had no friends, and did not know any girls.  He 
related that he had enjoyed the company of women in the past, 
and would be interested in meeting girls, but did not know 
how to do so, and consequently, had not had any dates since 
separation from service.  

The report of examination notes that he had had two thoughts 
of suicide since service, which were noted not to be serious 
intentions of committing suicide.  He reported that he had 
had wishes for death in his sleep about once per month 
separation from service.  He conveyed that that he had 
problems in thinking and especially in concentrating, and 
felt that it interfered with work.  He reported that he 
brooded on special thoughts, such as his insurance, his car, 
and his job, and consequently could not fall asleep easily.  
He stated that he had a low level of energy and a low self-
opinion.  

On examination, he was neatly groomed and dressed.  His 
expression was serious.  The examiner reported that he looked 
directly at him with somewhat of a stare.  Definite 
psychomotor retardation was noted.  No psychotic indices were 
elicited.  The report notes that he had ideas of reference.  
The report relates that the veteran had several anxiety 
symptoms, among which were concerns related to school and 
related to concerns about people he had known in the past, as 
well as events in the news that had to do with national 
security.  The diagnosis was dysthymic disorder.  A GAF of 51 
was assigned.  

On VA examination in August 1996, the veteran reported that 
since service he had worked at many jobs.  He indicated that 
lack of sleep had interfered with his work ability and that 
he had become angry with an employer or a foreman.  The 
report of examination notes that he was currently employed as 
a truck driver.  He reported that he had never been married 
and that his longest relationship, was during service and 
lasted for six months.  He complained of poor concentration.  
The report notes that he was able to read through an article 
or watch a television show.  He reported that he would find 
himself in another room once or twice per week without 
remembering what he had come for.  Suicidal thoughts were 
noted to occur about once per week.  He reported that he had 
a close friend that he saw only about once per month because 
the friend lived in another stated.  No current interests or 
hobbies were noted.  He was noted to have been very 
interested in music in the past but had not been for the past 
year.  No psychotic indices were elicited and no symptoms of 
any other psychiatric disorder were noted.  The relevant 
diagnosis was dysthymic disorder.  A GAF of 55 was assigned.  

On examination, he was casually dressed and groomed, with a 
well-trimmed beard and mustache and "pouched" eyes.  The 
examiner described him as appearing tense and depressed.  The 
report of examination notes that he felt sad most of the time 
but never cried.  He had a feeling of wanting to cry once 
every two weeks.  He had a low energy level and there was a 
degree of motor retardation.  No weight gain or loss was 
noted.  The report indicates that he ate breakfast but 
skipped lunch and dinner.  He was noted to sleep poorly, 
averaging three hours, and awakening tired.  Three to four, 
15-minute naps per day were noted.  

In an October 1996 addendum to the August 1996 VA examination 
report, the examiner stated that he had reviewed the C-file.  
He stated that the GAF's he had assigned the veteran since 
1993 indicated that there had been either a slight 
improvement or that the condition had remained stable.  

VA outpatient treatment records, dated from July 1997 to 
September 1998, show treatment for dysthymia.  A September 
1997 record of treatment notes that he was oriented times 
four and that his cognition was intact.  The diagnoses were 
dysthymia disorder and schizoid personality traits.  A record 
of treatment, dated in December 1997, notes that he was 
appropriately dressed and cooperative.  His speech was within 
normal limits.  His mood was euthymic with appropriate 
affect.  There was no suicidal or homicidal ideation.  No 
delusions or hallucinations were noted.  He was oriented 
times four and his cognition was intact.  The examiner noted 
that he was motivated towards interacting more with people 
and had a positive outlook on life.  The assessments were 
dysthymia and schizoid personality traits.  A 1998 record 
notes his report that he was coping fairly well but still 
felt depressed and anxious about interacting with others.  
The examiner stated that he socially isolated himself and 
indulged in a great deal of rumination and worry about the 
future.  The assessment was dysthymic disorder.  A September 
1998 record of treatment notes his report that he was doing 
ok except for sleep difficulty.  The assessment was dysthymic 
disorder.  

On VA examination in March 1999, the examiner stated that he 
had reviewed the C-file.  The veteran reported that he had 
never been married, lived with his parents, and had no social 
life.  He stated that he had been a full-time student for the 
past 11/2 years, had a 3.6 grade point average, and perfect 
attendance.  He stated that other students in his class were 
not interested in the same things that he was.  He described 
his communication and understanding with his teachers as 
wonderful.  He complained of anxiety and depression.  He 
described the bouts of depression as lasting for two weeks at 
a time, with a feeling of not wanting to get out of bed.  He 
reported that after about two weeks he would get a break from 
the depression as a result of becoming totally absorbed in 
his work.  He reported that he would go with little sleep for 
an extended period of time during the periods that he was not 
depressed, and would subsequently become depressed.  He 
stated that he had gone as long as three days without sleep. 

On examination, the examiner noted that the veteran had 
arrived on time, despite a flat tire.  The report notes that 
he had coped with the flat tire.  He was noted to have good 
social confidence in presenting himself directly to the 
examiner.  The report notes that he looked around the office 
and took appropriate interest in his surroundings.  He 
appeared mildly depressed and of a very serious mood, but 
occasionally smiled.  He was verbally fluent and movements 
were all fast.  He showed spontaneity.  He was logical, 
coherent, and focused in his verbalization.  He reported 
having no problems making decisions.  The report notes that 
his appetite was good and that he was gaining weight.  No 
decline in sexual interest was noted.  The report of 
examination notes that, "[t]here are problems with recent or 
remote memory, as indicated by the history he gives and his 
excellent performance in school."  The veteran was able to 
give abstract interpretations to proverbs.  Intelligence was 
estimated as upper average.  He had insight into his disorder 
and used his understanding to manage it.  His judgment was 
noted to be adequate.  

The diagnosis was dysthymic disorder.  A GAF of 65 was 
assigned.  The examiner commented that the veteran's symptoms 
were moderate and only occasionally interfered with his major 
productive activity of going to school.  He stated that the 
main impairment was of his personal comfort.  

VA outpatient treatment records, dated from May 1999 to 
January 2001, show diagnoses of depressive disorder, not 
elsewhere classified, and neurotic depression.  A May 1999 
record of treatment notes his report that he was doing well 
in school and would have a full course load over the summer 
in order to study abroad in the fall.  The record of 
treatment notes that he continued to be socially inactive and 
experienced frequent bouts of depression.  He reported that 
as a result of procrastination, his grades had dropped.  
Examination revealed that he was mildly anxious, but 
otherwise normal.  The record notes that he denied any 
suicidal ideation.  A January 2000 record of treatment notes 
his report of feeling depressed, and of one episode of anger 
and irritability while abroad.  The record notes that he was 
still having interpersonal problems and found it difficult to 
engage in a meaningful relationship.  Examination revealed a 
mildly anxious mood but was otherwise normal.  Weight loss 
was attributed to sickness and having been abroad.  In March 
2000, the veteran complained of school-related stress.  
Examination revealed that he was mildly anxious.  He denied 
suicidal ideation and threats of violence.  An October 2000 
record of treatment notes that he was temporarily employed 
but still looking for a job in his field.  He stated that he 
was not severely depressed.  In January 2001, the examiner 
reported that he was mildly depressed/irritable.  The report 
notes that he denied suicidal or homicidal ideation.  

On VA examination in June 2001, the veteran reported that he 
had never been married, was not currently involved in a 
relationship, and was not interested in one.  He reported 
that his longest relationship had been during service, and 
noted that his most recent relationship lasted only a few 
months because of incompatibility.  He reported that he had 
no significant friendships and did not get out much.  He 
indicated that he was able to meet people, but did not 
connect with others.  He stated that he did not care to be 
around people but did not want to be alone, and thus, lived 
with his parents.  He reported that he had a good 
relationship with his parents and with his sister.  The 
report notes that he had been employed as a truck driver from 
1994 to 1998 and had worked in sales, but was unemployed.  

The veteran complained of chronic depressed mood, decreased 
appetite, decreased motivation, and low self esteem.  He 
reported that he tended to procrastinate and felt like a 
failure much of the time.  He stated that he had self-doubt 
and felt that others doubted his abilities.  He reported that 
ruminative thinking interfered with his ability to sleep.  He 
indicated that he was not very flexible when dealing with 
other people.  He related that he became very anxious in 
large group situations.  The examiner noted his report of 
hypomanic symptoms, to include periods of increased self 
confidence, decreased need for sleep, and increased appetite.  
The veteran reported that he had a tendency to hold back his 
anger and explode later.  The examiner noted that he reported 
questionable paranoid ideation.  

On examination, he was noted to be neatly dressed and 
groomed.  His behavioral tone was reported as cooperative.  
He was alert and oriented to person, place, and time.  The 
examiner noted that he seemed somewhat confused about the 
purpose of the evaluation.  His eye contact was appropriately 
focused.  Psychomotor behavior was within normal limits.  His 
speech was average in rate and tone.  His mood was euthymic 
with reactive affect.  There was no evidence of any symptoms 
of psychosis.  The examiner noted that he seemed to have some 
suspiciousness of other people.  His view of himself was 
noted to be narcissistic.  His memory was intact for 
immediate, recent, and remote events.  His estimated range of 
intellectual ability appeared average.  He demonstrated good 
capacity for abstraction.  There were no deficits noted in 
computation or language skill.  His judgment for hypothetical 
events appeared good.  Insight into his problems appeared 
limited.  He was able to maintain his personal hygiene.  

In summary, the examiner stated that the veteran presented 
with depressive symptoms and maladaptive characterological 
adjustment.  He stated that it was likely that his 
characterological problems contributed to his depression and 
contributed to social and occupational functioning.  The 
examiner stated that it did not appear that his symptoms of 
depression had significantly worsened since his last 
examination.  The examiner opined that the severity of his 
problems appeared to be in the moderate range, reflected in 
the assigned GAF of 55.  The diagnosis was dysthymia.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (2001), 
effective November 7, 1996.  

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2001), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Under 38 C.F.R. § 4.132, Diagnostic Code 9405 (effective 
prior to November 7, 1996), a 30 percent evaluation is 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, as manifested in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is 
considerably impaired, by reason of the reduction of 
psychoneurotic flexibility and efficiency levels resulting in 
considerable industrial impairment.  A 70 percent evaluation 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, as manifested by symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, as manifested by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processing associated with almost all daily activities such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and the demonstrated inability to obtain or retain 
employment.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the March 1997 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the March 1997, June 1999, and July 2002 
statement statements of the case and the August 2001 
supplemental statement of the case.  The Board concludes that 
the discussions in the March 1997 rating decision and in the 
statements and supplemental statement of the case, which were 
all sent to the veteran informed him of the information and 
evidence needed to substantiate the claim.  In the December 
1998 Board remand, the veteran was invited to submit 
additional evidence in support of his claim.  In addition, by 
letter dated in April 2001, he was advised of the evidence he 
needed to submit to substantiate his claim, VA's duty to 
notify him about his claim, VA's duty to assist in obtaining 
evidence for his claim, what the evidence must show to 
substantiate his claim, what information or evidence was 
needed from him, what he could do to help with his claim, and 
what VA had done to help with his claim.  By letter dated in 
August 2002, he was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  
 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 30 
percent is warranted for dysthymic disorder at any time 
during the appeal period.  We conclude that the disorder has 
not significantly changed and that a uniform rating is 
warranted.  The determination in this matter is supported by 
the GAF scores of 51, 55, and 65 assigned to the veteran's 
dysthymic disorder symptomatology.

The veteran filed his initial claim in August 1993.  In the 
March 1997 rating decision, the RO evaluated dysthymic 
disorder under the new criteria for mental disorders.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed (which would apply 
here), the version most favorable to the claimant will apply, 
subject to the effective date of the new regulation.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  

The veteran asserts that a higher evaluation is warranted for 
his dysthymic disorder.  Essentially, he asserts that he is 
sad most of the time and suffers from poor concentration.  

In the March 1997 rating decision, the RO assigned the 
veteran's dysthymic disorder with depression and mood swings 
a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9433.  The Board has considered the claim under both the 
old and new criteria.  Karnas, supra.  However, after 
reviewing the totality of the evidence, the Board finds that 
an evaluation in excess of 30 percent is not warranted for 
the veteran's dysthymic disorder under the old or new current 
criteria.  Neither criteria is more favorable to the veteran.  

In September 1993 and August 1996, the veteran was neatly 
groomed and dressed.  In October 1996, the examiner stated 
that the veteran's dysthymia had either improved or remained 
stable.  Outpatient treatment records reflect that in 1997, 
his cognition was intact, his speech was normal, and he had 
an appropriate affect.  On VA examination in March 1999, he 
was logical, coherent, and focused in his verbalization.  No 
problems with recent or remote memory were noted.  There was 
no evidence of panic attacks more than once per week or 
difficulty understanding complex commands.  VA outpatient 
treatment records dated from 1999-2001 reflect that he had 
earned an undergraduate degree.  Only one episode of anger 
and irritability was noted in January 2000.  The June 2001 VA 
examiner reported that his memory was intact and that he had 
good capacity for abstraction.  His judgment and insight were 
good.  That examiner specifically stated that his symptoms 
were moderate. 

Similarly, the evidence does not show that an evaluation in 
excess of 30 percent is warranted under the rating criteria 
in effect in prior to November 1996.  For a 30 percent rating 
under the old rating criteria, definite means "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOGCPREC 9-
93, 59 Fed. Reg. 4753 (1994).

The evidence does not establish definite impairment in 
establishing or maintaining relations.  While the record 
reflects that the veteran has some impairment in terms of 
relationships, the evidence does not establish that such 
rises to the level contemplated under the old criteria.  As 
noted, the record reflects that he enjoys good relationships 
with his parents and his sister, and has a friend that he 
sees once per month.  In addition, he indicated that he 
maintained good communication and understanding with his 
teachers.  His attendance at school and at work reflects that 
he is not socially isolated.  

Furthermore, the Board points out that GAF scores assigned 
have all been above 50 suggesting only moderate symptoms, and 
as noted, the examiners have specifically stated that his 
symptoms were moderate.  Accordingly, the preponderance of 
the evidence is against a finding that a rating in excess of 
30 percent at any time during the appeal period is warranted.  

The Board notes that there is some evidence of symptoms as 
required for a 50 percent rating under DC 9433, specifically, 
disturbances of motivation and mood, and some evidence that 
the veteran has some difficulty establishing and maintaining 
favorable relationships with people.  However, the evidence 
regarding the frequency and severity of these symptoms does 
not show that they are so pervasive as to warrant a 50 
percent rating.  In addition to good relationships with 
family members, he has pursued and earned an undergraduate 
degree.  The evidence does not show that he has such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; or 
impaired abstract thinking.  The Board notes that the March 
1999 VA examination report indicates that there are problems 
with recent or remote memory.  However, based on the context 
in which the statement was made, the Board finds that the 
statement contains a typographical error.  That is, the 
examiner clearly intended to convey that there were no 
problems with recent or remote memory, as evidenced by the 
notation of the veteran's history, to include the fact that 
he was excelling school.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that dysthymic disorder has caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  The March 1999 VA examination report specifically 
states that there had been no inpatient treatment. He was 
employed from 1994 to 1998 and attended school on a full-time 
basis.  There is no indication that the veteran is 
unemployable.  







ORDER

An evaluation in excess of 30 percent for dysthymic disorder 
is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

